Citation Nr: 0941898	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal cyst, to 
include as secondary to service-connected adenocarcinoma of 
the prostate.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected adenocarcinoma of the 
prostate.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected adenocarcinoma of the 
prostate.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected adenocarcinoma of the 
prostate.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected adenocarcinoma of the 
prostate.

6.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disorders.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dermatitis.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

10.  Entitlement to an increased rating for service-connected 
right knee strain, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in July 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required regarding the Veteran's PTSD and right knee 
claims.  Accordingly, these claims are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current renal cyst was incurred in or otherwise the result of 
active service, to include as secondary to a service-
connected disability.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current peripheral neuropathy of the upper and lower 
extremities was incurred in or is otherwise the result of 
active service, to include as secondary to a service-
connected disability.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current left knee disorder was incurred in or is otherwise 
the result of active service, to include as secondary to a 
service-connected disability.

5.  Service connection was previously denied for dermatitis 
by a December 1998 rating decision.  The Veteran was informed 
of this decision, including his right to appeal, and did not 
appeal.

6.  Service connection was previously denied for a back 
disorder by a January 2003 rating decision.  This decision 
also found that new and material evidence had not been 
received to reopen the dermatitis claim.  Although the 
Veteran initiated an appeal as to that decision, he did not 
perfect it by filing a timely Substantive Appeal after a 
Statement of the Case (SOC) was promulgated in April 2003 and 
a Supplemental SOC (SSOC) was promulgated in May 2003.

7.  The evidence received since the last prior denial does 
not relate to an unestablished fact necessary to substantiate 
the claims, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating either 
the dermatitis or back disorder claim.


CONCLUSIONS OF LAW

1.  A renal cyst was not incurred in or otherwise the result 
of active service, to include as secondary to service-
connected adenocarcinoma of the prostate.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  Peripheral neuropathy of the right upper extremity was 
not incurred in or otherwise the result of active service, to 
include as secondary to service-connected adenocarcinoma of 
the prostate.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Peripheral neuropathy of the left upper extremity was not 
incurred in or otherwise the result of active service, to 
include as secondary to service-connected adenocarcinoma of 
the prostate.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

4.  Peripheral neuropathy of the right lower extremity was 
not incurred in or otherwise the result of active service, to 
include as secondary to service-connected adenocarcinoma of 
the prostate. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

5.  Peripheral neuropathy of the left lower extremity was not 
incurred in or otherwise the result of active service, to 
include as secondary to service-connected adenocarcinoma of 
the prostate.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

6.  A left knee disorder was not incurred in or otherwise the 
result of active service, to include as secondary to the 
service-connected right knee disorders.  .  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

7.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
dermatitis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2009).

8.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in March and 
September 2004, prior to the July 2004 and January 2005 
rating decisions that are the subject of this appeal.  Taken 
together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to this case did not include information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, for the reasons stated below, 
the preponderance of the evidence is against the Veteran's 
service connection claims, and new and material evidence has 
not been received to reopen the previously denied dermatitis 
and back claims.  As such, no disability rating and/or 
effective date is to be assigned or even considered for these 
claims.  Consequently, the Board concludes that the Veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the Board notes that the March 2004 VCAA letter 
noted the prior denials of service connection for dermatitis 
and a back disorder, the bases for those denials, that new 
and material evidence was required to reopen these previously 
denied claims, and described the standard for new and 
material evidence by language consistent with the relevant 
regulatory provisions.  Consequently, the Board finds that 
the Veteran has received adequate notification pursuant to 
Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
As part of both his January and April 2005 Substantive 
Appeals, he indicated that no hearing was desired in 
conjunction with this appeal.  Moreover, he was accorded VA 
medical examinations regarding his service connection claims 
in July and December 2004.  As these examinations were based 
upon physical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his 
VA claims folder, the Board finds that they are supported by 
an adequate foundation.  The Veteran has not identified any 
inaccuracies with respect to the findings of these 
examinations.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Although no examinations were conducted with respect to the 
dermatitis and back disorder claims, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Initially, the Board observes that the Veteran is service-
connected for adenocarcinoma of the prostate based upon his 
presumed exposure to Agent Orange/herbicides while on active 
duty in the Republic of Vietnam.  Therefore, the Board has 
considered whether service connection is warranted pursuant 
to the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309(e) based upon this in-service herbicide exposure.  
However, neither a renal cyst nor a left knee disorder is 
among the conditions presumptively associated with herbicide 
exposure.  Although acute and subacute peripheral neuropathy 
is presumptively associated with herbicide exposure, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  In this case, the Veteran's peripheral 
neuropathy was first diagnosed years after active service 
(i.e., his period of exposure) and has not resolved within 
two years of the date of onset.  Therefore, the record 
reflects his peripheral neuropathy of the upper and lower 
extremities is not the type associated with herbicide 
exposure.  Consequently, service connection is not warranted 
based upon the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309(e).

The Board also observes that while the Veteran has been shown 
to have osteoarthritic changes of the left knee, arthritis 
was not shown during service or within the first post-service 
year.  Consequently, service connection is not warranted 
pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309(a) for chronic diseases.

In regard to the issue of direct service connection, the 
Board observes that the Veteran's service treatment records 
contain no findings indicative of renal cyst, peripheral 
neuropathy, or a left knee disorder.  There was no indication 
of any such disabilities on his March 1968 expiration of term 
of service examination, nor did the Veteran indicate 
otherwise on the concurrent Report of Medical History.  
Moreover, all of these claimed disabilities were first 
diagnosed years after his separation from service, no 
competent medical opinion is of record which relates any of 
these disabilities directly to active service, nor does the 
Veteran contend otherwise.  Rather, his claims are based upon 
these disabilities being secondary to already service-
connected disabilities.  Specifically, he contends that his 
renal cyst, as well as the peripheral neuropathy of the upper 
and lower extremities, are secondary to his service-connected 
adenocarcinoma of the prostate.  He also contends that he 
developed a left knee disorder secondary to his service-
connected right knee disorders.  Consequently, the Board 
finds that the preponderance of the competent medical and 
other evidence of record is against a finding that any of 
these claimed disabilities were incurred in or otherwise 
directly related to active service.

Regarding the Veteran's contentions of secondary service 
connection, the Board notes that, under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006, after the RO last 
adjudicated these claims via the January and April 2005 SOCs.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  In 
pertinent part, the regulation was retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  In addition, the current 
paragraph (b) of 38 C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation on nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the RO was already required to 
consider whether service connection was warranted pursuant to 
the holding in Allen, supra, the Veteran is not prejudiced by 
the Board decision to proceed with the adjudication of this 
case.  See Bernard, supra.

In this case, no competent medical opinion is of record which 
supports the Veteran's contentions of secondary service 
connection.  Rather, the July VA joints examination contains 
a competent medical opinion against his left knee disorder 
being secondary to the right knee, while the December 2004 VA 
genitourinary examination contains a competent medical 
opinions against the renal cyst and peripheral neuropathy of 
the upper and lower extremities being secondary to the 
service-connected adenocarcinoma of the prostate.  Although 
it does not appear that a detailed rationale was provided in 
support of these opinions, the Board has already determined 
that they are supported by an adequate foundation.  Moreover, 
no competent medical opinion is of record which contradicts 
these opinions.  As such, they stand unrefuted.  Therefore, 
the Board finds that the preponderance of the competent 
medical and other evidence of record is against a finding 
that these disabilities are secondary to an already service-
connected disability.

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's 
service connection claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these claims must be denied.

Analysis - New and Material Evidence

Service connection was previously denied for dermatitis by a 
December 1998 rating decision.  The Veteran was informed of 
this decision, including his right to appeal, and did not 
appeal.

Service connection was previously denied for a back disorder 
by a January 2003 rating decision.  This decision also found 
that new and material evidence had not been received to 
reopen the dermatitis claim.  Although the Veteran initiated 
an appeal as to that decision, he did not perfect it by 
filing a timely Substantive Appeal after a SOC was 
promulgated in April 2003 and a SSOC was promulgated in May 
2003.

In view of the foregoing, the Board finds that the prior 
denials of service connection for dermatitis and a back 
disorder are final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence on file at the time of the last prior denial of 
both claims by the January 2003 rating decision included the 
Veteran's service treatment records, as well as post-service 
medical records which cover a period through 2002.  In 
pertinent part, the service treatment records contain no 
entries indicative of skin or back problems while on active 
duty.  Further, both the Veteran's skin and spine were 
clinically evaluated as normal on his March 1968 expiration 
of term of service examination.  He also indicated on the 
concurrent Report of Medical History that he had not 
experienced tumor, growth, cyst, or cancer; nor recurrent 
back pain.  Post-service medical records reflect, in part, 
that the Veteran was hospitalized in August 1985 for contact 
dermatitis of 3 years duration.  In addition, the post-
service medical records first indicate findings of a back 
disorder, to include degenerative disc disease of the 
lumbosacral spine, in 2002.

The Board also notes that the Veteran indicated in various 
statements on file at the time of the prior denials that he 
believed service connection was warranted for both dermatitis 
and a back disorder.  However, other than indicating his 
dermatitis was due to Agent Orange/herbicide exposure, he did 
not provide any specific contentions as to how these 
disabilities were related to service.

The December 1998 and January 2003 rating decisions, in 
essence, denied service connection for both disabilities 
because they were first diagnosed years after the Veteran's 
separation from service, and there was no evidence which 
related the etiology of the current disabilities to service.  
In addition, the December 1998 rating decision noted that the 
Veteran was not diagnosed with chloracne or other acneform 
diseases consistent with chloracne, nor any other skin 
disability presumptively associated with in-service herbicide 
exposure.

The evidence added to the record since the last prior denial 
includes additional statements from the Veteran, as well as 
additional post-service medical records which cover a period 
through 2004.  However, while the Veteran continues to 
contend that service connection is warranted for dermatitis 
and a back disorder, as well as his disagreement with the 
denial of these claims, he has still not provided any 
specific contentions as to how these disabilities are related 
to active service.  Moreover, while the additional medical 
records continue to indicate skin and back problems, there is 
still nothing which relates the etiology of these claimed 
disabilities to service.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
(medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence).  As already indicated above, such evidence was of 
record at the time of the last prior denial, and the 
additional evidence provides no relevant details that were 
not previously known at the time of the prior denials 
regarding the etiology of the claimed disabilities.  
Therefore, the evidence received since the last prior denial 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating either the dermatitis or back disorder claim.

For these reasons, the Board finds that new and material 
evidence has not been received to reopen the previously 
denied claims of service connection for dermatitis or back 
disorder.  Inasmuch as new and material evidence has not been 
received, the Board does not have jurisdiction to consider 
these claims or to order additional development.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

Entitlement to service connection for renal cyst, to include 
as secondary to service-connected adenocarcinoma of the 
prostate, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to 
service-connected adenocarcinoma of the prostate, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
service-connected adenocarcinoma of the prostate, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to 
service-connected adenocarcinoma of the prostate, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to 
service-connected adenocarcinoma of the prostate, is denied.

Entitlement to service connection for a left knee disorder, 
to include as secondary to the service-connected right knee 
disorders, is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
dermatitis, the benefit sought on appeal is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the benefit sought on appeal is denied.  


REMAND

As noted in the Introduction, the Board finds that additional 
development is required regarding the Veteran's claims of 
service connection for PTSD and increased ratings for right 
knee disabilities.  

With respect to the PTSD claim, the Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997)).  In addition, 38 C.F.R. § 4.125(a) 
requires that diagnoses of mental disorders conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In this case, the Veteran has contended that he has PTSD due 
to an in-service stressor of seeing an airstrike, while in 
Vietnam, miss its target and hit a school full of children 
around Quinhon in January or February 1968.  He has also 
submitted medical evidence in support of this contention.  
Although the RO determined the Veteran has not provided 
specific details to conduct a meaningful search of this 
claimed stressor, the Board concurs with the Veteran's 
representative, as detailed in an October 2009 statement, 
that sufficient details have been provided.  Specifically, 
the Veteran has identified the location of this purported 
stressor, and indicated it occurred during a specific two 
month period.  Therefore, the Board finds that a remand is 
required in order for an attempt to be conducted to verify 
the Veteran's purported stressor through official channels.  
In addition, the Veteran should be provided with another 
opportunity to provide further details regarding his 
purported stressor(s).

Regarding the right knee claims, the Board observes that it 
has been more than 5 years since the Veteran was last 
accorded a VA examination of these disabilities in July 2004.  
Given this extended period of time, as well as the fact that 
statements from the Veteran's representative intimate the 
service-connected disabilities may have increased in severity 
since the last examination, the Board finds that a remand is 
required to accord the Veteran a new examination of his 
service-connected right knee disorders.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also VAOPGCPREC 11-95 (April 
7, 1995).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates that the notification provided to 
the Veteran in this case did not include the information 
regarding disability rating(s) and effective date(s) as 
outlined by the Court's holding in Dingess, supra.  Although 
the Board concluded that there was no prejudice to the 
Veteran regarding the service connection claims adjudicated 
above, since a remand is otherwise required for additional 
evidentiary development, the Board concludes that while on 
remand the Veteran should be provided with this requisite 
notice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his right knee and PTSD since July 
2004.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

3.  Request additional information from 
the Veteran regarding his purported in-
service stressor(s), to include specific 
dates and places where these events 
occurred.

4.  After the Veteran responds to the 
request for additional information 
regarding his in-service stressors, or 
otherwise has been given an adequate 
opportunity in which to respond, another 
attempt should be made to verify his 
account of these stressors through 
official channels.

5.  If any of the reported stressors is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of the 
current PTSD diagnosis.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed. Any indicated tests 
should be accomplished.  A rationale for 
any opinion expressed should be provided.  
Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of the veteran's PTSD and 
specifically whether it is at least as 
likely as not that the veteran has PTSD 
which is etiologically related to his 
military service.  Any actually verified 
stressor must be considered and 
discussed. The examiner should 
specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD. A rationale for any opinion 
expressed should be provided.

6.  The Veteran should be afforded an 
examination to evaluate the current 
nature and severity of his service-
connected right knee disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

7.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a SSOC, which addresses all of the 
evidence obtained since the RO last adjudicated these claims 
via the respective SOCs, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


